        Case 1:16-cr-00007-AJN Document 48 Filed 04/20/20 Page 1 of 2
                             Law Offices of Ezra Spilke

           4/20/2020
                                                                1825 Foster Avenue, Suite 1K
                                                                  Brooklyn, New York 11230
                                                                            t: (718) 783-3682
                                                                      e: ezra@spilkelaw.com
                                                                         www.spilkelaw.com

                                                     April 17, 2020

BY ECF
The Honorable Alison J. Nathan
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

Re:   United States v. Rodriguez, No. 16-CR-7-AJN
      Rodriguez v. United States, No. 19-CV-11662-AJN

Dear Judge Nathan:

       I write to respectfully request a modification of the briefing schedule for
Anthony Rodriguez's supplemental brief. This is the second such application. The
first application, extending the briefing schedule by approximately forty-five days,
was unopposed and was granted on March 5. I have conferred with counsel for the
government, who consents to this request.

       I am in the process of obtaining from the New York State Supreme Court
clerk the criminal file for the prior felony that formed the predicate for the 18
U.S.C. § 922(g) crimes of which Mr. Rodriguez was convicted. I was in the process of
doing so when, last month, the clerk's office was closed for all but essential and
emergency matters.

       In addition, since the week of March 16, I have submitted emergency bail,
compassionate release or furlough submissions in seven cases so far. All have
resulted in oral argument and/or supplemental briefing. Like many of my
colleagues, I also receive daily, panicked emails, phone calls and text messages from
family members of my incarcerated clients seeking my assistance in securing the
safety of their loved ones.

      Mr. Rodriguez is to file his supplemental brief today, the government is to
respond by June 17, and Mr. Rodriguez is to file his reply, if any, by July 1. Mr.
                                                                                       SO
Rodriguez respectfully requests a modification of the briefing schedule whereby Mr.
                                                                                    ORDERED.
Rodriguez is to file a supplemental brief on or before May 15, 2020, to which the
government may respond on or before July 15, 2020. Mr. Rodriguez also requests
that any reply be filed on or before July 22, 2020.
        Case 1:16-cr-00007-AJN Document 48 Filed 04/20/20 Page 2 of 2
Hon. Alison J. Nathan
Page 2 of 2


      Please accept my apologies for the lateness of this request. This week, a
family member unexpectedly fell ill, and I have been caring for her, which has left
me with increased childcare responsibilities. Mr. Rodriguez and I appreciate the
Court's considerate attention to this matter.

                                              Respectfully submitted,



                                               /s Ezra Spilke
                                              Ezra Spilke
                                              1825 Foster Avenue, Suite 1K
                                              Brooklyn, New York 11230
                                              (718) 783-3682
                                              Counsel for Anthony Rodriguez

Cc:   Mr. Anthony Rodriguez by U.S. Mail
      All counsel of record by ECF
                                                     SO ORDERED.        4/20/20




                                                     Alison J. Nathan, U.S.D.J.
